Citation Nr: 1516899	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gluteal sarcoma. 

2.  Entitlement to service connection for pulmonary cancer.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  An August 2003 rating decision, in pertinent part, denied the claim of entitlement to service connection for gluteal sarcoma as due to asbestos exposure.  An April 2005 rating decision confirmed the denial of gluteal sarcoma and also denied the claim of entitlement to service connection for pulmonary cancer. 

In a June 2008 decision, the Board denied the Veteran's claims for entitlement to service connection for gluteal sarcoma and pulmonary cancer.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court vacated the Board's June 2008 decision and remanded the matter to the Board for further proceedings.  

These claims were remanded again by the Board in a May 2014 decision for further development.  Specifically, the Board sought another set of VA medical opinions for the Veteran's claimed conditions, as the previous VA examination of record only considered the pulmonary cancer.  The Veteran underwent a new VA examination in July 2014, the report of which contains opinions responsive to the questions posed by the Board in the remand.  The opinions are supported by well-reasoned and detailed rationales.  As such, there has been at least substantial compliance with the Board's directives and it will proceed with the adjudication of the claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran currently suffers from gluteal sarcoma that metastasized to his lungs. 

2. He has not established that he was exposed to Agent Orange while on active duty. 

3. He was exposed to ionizing radiation while training in Philadelphia, Pennsylvania in 1975.  His lifetime dosage is 0.0 REM.  

4. His reports of asbestos exposure while performing tasks as a shipfitter in service are competent and credible.  

5. The preponderance of the evidence is against a link between his current cancers and either his asbestos or ionizing radiation exposure.  


CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to service connection for gluteal sarcoma, to include as secondary to herbicide, asbestos, or ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2014).

2.  The criteria are not met for entitlement to service connection for pulmonary cancer, to include as secondary to herbicide, asbestos, or ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159.

Here, to this end, the Veteran was provided the required notice and information in a July 2004 letter prior to the initial adjudication of his claims, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter informed him of specific information with regards to substantiating a claim as a result of exposure to asbestos, ionizing radiation, and herbicides.  There also more recently was an additional January 2012 letter providing notice specifically in the context of cancer alleged to be due to Agent Orange exposure.  The Veteran has not alleged there exists any notice deficiency that is outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board concludes that the duty to assist has been satisfied. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records, and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim. 

In July 2014, the Veteran was afforded a VA examination to determine the nature and etiology of both his gluteal sarcoma and pulmonary cancer.  The VA examination and opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3 .159(c)(4).

Furthermore, the Board finds that the duty to assist has been met with regards to any special development concerning the various alleged exposures the Veteran has claimed.  The Board is conceding that the Veteran underwent asbestos exposure below, so any error in development is non-prejudicial.  Furthermore, his radiation dosimetry record has been obtained in addition to a separate letter from the Navy concerning dosimetry.  Finally, all avenues to attempt to confirm the Veteran's alleged in-service exposure to Agent Orange were exhausted, as reported by a Joint Services Records Research Center coordinator in February 2014.  

II. Merits of the Claims

The Veteran has variously claimed that his gluteal sarcoma and pulmonary cancer are the result of exposure to asbestos, exposure to ionizing radiation, or exposure to Agent Orange herbicides as the result of his duties in the Navy.  There is no question he has current diagnoses of these conditions.  The medical evidence suggests that December 2002, roughly 24 years after discharge, represents the first time the Veteran's cancer or symptoms were noted in the record.  Subsequent VA medical records from February 2003 indicate the gluteal sarcoma diagnosis was made and that it had metastasized to his lungs.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Malignant tumors are considered to be chronic; however, neither of the Veteran's cancers became at least 10 percent disabling within one year after service; instead, the evidence shows they were diagnosed roughly 24 years after discharge.  Thus the general presumptive service connection is not applicable here.  

However, the Veteran has linked his cancers to exposure to both Agent Orange and ionizing radiation.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  A disease listed at 38 C.F.R. § 3.309(e) will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), holding that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus (adult onset diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; prostate cancer, chronic lymphocytic leukemia, porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 states that for purposes of this section, the term early onset  neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

A metastasis of a cancer not associated with herbicide exposure is not entitled to the presumption of service connection due to Agent Orange exposure. See VAOPGCPREC 18-97 (May 2, 1997) (metastasis represents the progress of the nonservice-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997) (presumption of service connection for lung cancer rebutted by medical evidence showing that stomach was primary site); Ramey v. Brown, 9 Vet. App. 40 (1996) (presumption of service connection for liver cancer did not apply because carcinoma of the liver was result of metastasis from colon cancer, rather than from primary liver cancer).

For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, there are 15 types of cancer that are presumptively service-connected.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that will be service-connected, provided that certain conditions specified in that regulation are met.  

Other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more after service in an ionizing radiation exposed veteran, may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  

"Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the veteran's presence at certain specified additional locations.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx)cancer of the lung; and (xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) and C.F.R. § 3.309(d)(2).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board will first determine if the Veteran has the necessary in-service exposure to either an herbicide agent or to ionizing radiation to warrant service connection via the above discussed presumptions based on such exposure.

The record does not show that the Veteran served on-shore or in the inland waterways of the Republic of Vietnam.  The Veteran does not allege he ever served in Vietnam.  Instead, he claims that he served at Subic Bay in the Philippines where he was exposed to Agent Orange.  Specifically, he claims that from 1960 to 1971, Agent Orange was stored at the Navy base in Subic Bay, as it was a staging area for supplies to be used in Vietnam.  He stated that these stored herbicides leaked into the soil and ground water at the base.  He further stated that the chemicals were stored in metal drums "marked with an orange band and skull and cross bones."  In an April 2006 statement on a VA Form 9 Substantive Appeal, he further alleged that Agent Orange was used "as a defoliant along the perimeter" of the base, which he was exposed to when he would travel to the base landing strip.  

There is an "Enlistment Performance Record" in the claims file detailing his ship assignments from 1974 to 1978.  He was assigned to the USS Mahan until July 1975, at which point he was reassigned to the USS Dixie.  In January 1978, he was reassigned to the USS Jason.  

There is a memo from the Joint Services Records Research Center (JSRRC) dated May 2009 in the claims file detailing its research findings concerning Navy and Coast Guard ships during the Vietnam era.  It stated that the JSRRC reviewed numerous documents, ship histories, deck logs, and other sources of information concerning the use of tactical herbicide agents such as Agent Orange during the Vietnam era.  Based on this review, it found no evidence that indicated the Navy or Coast Guard transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  It also stated that the JSRRC could not document or verify that a shipboard Veteran was exposed to herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  It concluded that the JSRRC could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

In February 2014, a Veterans Service Center Manager issued a formal finding regarding the Veteran's claimed exposure to Agent Orange.  It was concluded that the Veteran did not serve in Vietnam and that all procedures to verify service/visitation were correctly followed.  The letter also states that a prior PIES response (dated August 12, 2004) indicated that there was no record of exposure to herbicides.  Finally, it states that in February 2014 a JSRRC coordinator reviewed all of the Veteran's records and determined that it could not be confirmed if he was exposed to Agent Orange.  Based on all of this information, the letter states that further efforts to prove exposure are considered futile.  

The Veteran submitted what appears to be an internet article from greenpeace.org concerning the possibility of herbicide use in the Philippines.  It discusses the United States contaminating military bases, including Subic Bay, with herbicides and pesticides.   He submitted a second internet article from toxicspot.com titled "Technical Review Report Environmental Baseline Survey Former United States Navy Installation Subic Bay, Philippines June 30, 1998."  It concerns independent testing at Subic Bay during the 1990s for toxin and dioxin contamination.  

By regulation, VA does not recognize a presumption of exposure to herbicides based on service in the Philippines.  VA and Department of Defense have identified countries where Agent Orange was used, and the Philippines is not one of the identified countries.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 and VBA Fast Letter 09-20 (May 6, 2009).

While the Veteran is sincere in his belief that he was exposed to Agent Orange in the Philippines, he is not competent to state that his base was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Additionally, while VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, the same determination has not been made for military bases in the Philippines.  See Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q.  

The only evidence the Veteran has submitted concerning exposure to herbicides in the Philippines is the two above-referenced articles from the internet.  The first article is not probative however, as it generally discusses contamination at bases in the Philippines-it does not shed light on the specific time or manner of the contamination, much less concern specifically the Veteran's exposure to Agent Orange or other herbicides.  For similar reasons, the second article is also not probative; it speaks to contamination of various chemicals at Subic Bay, but does not concern the Veteran's alleged exposure to Agent Orange.  

As such, the Board does not find the Veteran's allegations of Agent Orange exposure in the Philippines to be credible.  Thus, presumptive service connection based on herbicide exposure is not applicable here.   

Turning now to ionizing radiation, the Veteran claims he was exposed on to "irradiated panels" while training in Philadelphia, Pennsylvania.  There is a "Record of Occupational Exposure to Ionizing Radiation" contained in his STRs.  It notes exposure at the Naval Damage Control Training Center in Philadelphia Pennsylvania.  It states the period of exposure was from August 28, 1975 to September 2, 1975.  The total dose for the period is listed as 00.00 REM, while the Veteran's total lifetime dose is listed as 00.00 REM.  

The Naval Dosimetry Center also produced a September 2013 letter concerning the history of the Veteran's exposure to ionizing radiation.  Their records reflected that the Veteran was exposed from August 28, 1975 to September 2, 1975.  It states that he was exposed to 00.000 REM of SDE radiation and 00.000 REM of DDE-Photon radiation.

The Veteran's exposure in Philadelphia does not avail him to the 38 C.F.R. § 3.309(d) presumptive service connection because it does not qualify as a radiation-risk activity.  His radiation exposure event is not covered by any of the defined "radiation-risk activities" described in the 38 C.F.R. § 3.309(d)(3)(ii).  

Furthermore, his radiation exposure additionally does not qualify him for service connection pursuant to 38 C.F.R. § 3.311.  The "Record of Occupational Exposure to Ionizing Radiation" as well as the letter from the Naval Dosimetry Center indicate that his lifetime dosage level was 0 REM.  

The Veteran can still succeed on a theory of direct service connection if he can establish a link with medical evidence between his cancer and his active duty service.  While the Board has found his account of exposure to Agent Orange in the Philippines to be non-credible, the record indicates he was at least exposed to ionizing radiation, albeit at a non-measurable level.  Furthermore, the Veteran has alleged that he was exposed to asbestos while in service, which he claims could also be a source of his cancer.  

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). 

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure. See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer. See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

The Veteran alleges that as a shipfitter, he had daily exposure to asbestos when working with piping on board ships.  His DD-214 confirms that he worked as a shipfitter in the Navy.  It further notes he trained and worked as a "Hull Maintenance Technician."  Thus, the Board finds the Veteran's reports of asbestos exposure competent and credible.  Mere exposure is not enough, however, and in order to succeed with his claim, the medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has submitted opinions in support of his claims.  There is a September 2008 statement from a Dr. S.L, who stated he was treating the Veteran for his soft tissue sarcoma that had originated from his buttock and was metastatic with lesions to the lungs.  The letter stated that the Veteran "had a significant exposure [to] asbestos, exposure to Agent Orange herbicides and other toxic substances as a result of his duties aboard ship."  Dr. S.L. then stated that "[t]here is a reasonable concern that his past exposure to asbestos and Agent Orange...[were] more likely than not...causative or contributing to his development of [his] unusual soft tissue sarcoma."  

He also submitted a June 2014 statement from his treating VA physician.  The letter states that the Veteran suffered from myxosarcoma of the right buttock area metastasis to the lung.  The letter later states that the Veteran "had exposure to Agent Orange herbicides as well as exposure to asbestos and other toxic substance[s] while aboard ship" during his active duty service.  The doctor concluded that this exposure more likely than not contributed to or caused the development of his soft tissue sarcoma.   

The Veteran first underwent a VA examination in March 2011.  However, because the opinions generated concerned only the Veteran's pulmonary cancer instead of his sarcoma which metastasized into pulmonary cancer, it was deemed inadequate by the Board in its May 2014 remand.  

He underwent his most recent VA examination in July 2014.  The examiner indicated that the claims file was reviewed.  The examiner summarized the Veteran's cancer treatment up to that point, including his initial diagnosis of myxoid liposarcoma in February 2003 and eventual metastasis to his lungs.  The examiner then summarized the Veteran's report of his Agent Orange exposure in the Philippines, his ionizing radiation exposure in Philadelphia, and his asbestos exposure as a hull maintenance technician.  

The examiner stated that asbestos exposure was normally associated with mesothelioma, a malignancy of the plural, as well as pulmonary fibrosis from asbestosis.  He denied that it has been associated with liposarcoma.  Thus, he ultimately concluded that it was less likely than not that the gluteal sarcoma was related to exposure to asbestos exposure.  He further concluded that it was less likely than not that the pulmonary cancer was related to asbestos or radiation exposure as it was caused by his gluteal sarcoma.  See VAOPGC 18-97; Darby, supra.  The examiner also cited to the Veteran's documented 0.0 REM exposure to ionizing radiation in August and September 1975 and ultimately opined that it was less likely than not that the gluteal sarcoma was related to this exposure.  

The examiner did state that if the Veteran's claimed Agent Orange exposure could be verified and "was a significant exposure" it was at least likely as not that the gluteal sarcoma disability was related to service.  Additionally, he stated that the pulmonary cancer would be related to Agent Orange exposure, as it was caused by the gluteal sarcoma.  Id. 

After review of the above evidence, the Board must deny the Veteran's claims.  It affords the most probative value to the opinions of the July 2014 VA examiner, which concluded that it was less likely than not that either exposure to ionizing radiation or asbestos was related to his current cancer.  Specifically concerning the asbestos exposure, the examiner stated that the Veteran's original sarcoma, which both the examiner and all other medical evidence of record indicates metastasized to the Veteran's lungs, was not known to be related to such exposure.  This is in accordance with VA Adjudication Procedure Manual M21-1, which notes the common links between asbestos and interstitial pulmonary fibrosis, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  

While the Veteran did submit the two opinions that linked his cancer to asbestos exposure, the Board does not afford these statements as much probative value.  First, the opinions do not provide any rationale for the conclusions given, whereas the July 2014 VA examiner provided a well-reasoned rationale concerning the ionizing radiation and asbestos exposure theories.  Second, the opinions lump both asbestos exposure and Agent Orange exposure together as the causative agent for the cancer.  The Board has already detailed above why it finds the Veteran's statements regarding any Agent Orange exposure to be incredible-he is not competent to report on such exposure and has provided little evidence to support his allegations.  As the September 2008 and June 2014 statements assume such exposure occurred and consider this exposure in making the conclusions, their probative value concerning the asbestos exposure is weakened. 

In summary, the Veteran is not warranted service connection via presumption for either cancer based on exposure to Agent Orange or ionizing radiation, nor is he warranted direct service connection for either condition because 1) he has not established that he was exposed to Agent Orange while on active duty, 2) did not perform a "radiation risk activity" and had a lifetime radiation dosage of 0 REM, and 3) the medical evidence weighs against finding a nexus between either his asbestos or ionizing radiation exposure and his cancers.  

For these reasons, the preponderance of the evidence is against the Veteran's claims and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the claims must be denied.  


ORDER

Entitlement to service connection for gluteal sarcoma is denied.

Entitlement to service connection for pulmonary cancer is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


